PER CURIAM.
On petition for rehearing it is made to appear to this Court that the parties hereto have stipulated that the order heretofore made in this case on January 29, 1952 be, and the same is modified in the following particulars: The case is remanded to the Public Service Commission with directions to enter an order that the station at Blackrock shall remain open, with an agent in charge thereof, during the period from February 20 to May 31 of each year, and that said station may be operated as a non-agency station during the balance of each and every year, during which time the applicants herein, Los Angeles & Salt Lake Railroad Company and Union Pacific Railroad Company, will maintain satisfactory service at said station, such as access to a telephone, shelter with a stove and fuel; with .this modification of the order the petition for rehearing is denied.